Citation Nr: 9909321	
Decision Date: 04/02/99    Archive Date: 04/16/99

DOCKET NO.  97-11 042	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to service connection for Crohn's Disease.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Elizabeth Gallagher, Associate Counsel


INTRODUCTION

The veteran had active service in the United States Navy from 
August 1955 to July 1959, and possibly an additional period 
of service in the Naval Reserve.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky.  The veteran appeared at personal 
hearings before a Hearing Office at the RO, and before a 
Member of this Board sitting at the RO, in September 1997, 
and November 1998, respectively.


REMAND

The veteran contends that his Crohn's disease had its onset 
during his active military service.  He asserts that he was 
hospitalized for several weeks in January 1959 at the United 
States Naval Hospital in Annapolis, Maryland for observation 
for suspected appendicitis, but was subsequently released to 
active duty.  He further asserts that the suspected 
appendicitis was actually the early stages of Crohn's disease 
which was not properly diagnosed at that time.

The Board has carefully reviewed all the records contained in 
the claims file thus far.  It notes the following facts:  the 
service medical records contain a transmittal letter dated in 
early January 1959 from the United States Public Health 
Service Hospital in Baltimore, Maryland to the United States 
Naval Hospital in Annapolis, Maryland stating that the 
veteran's health records, and clinical study results were 
being sent to the Naval Hospital.  Further, they contain a 
notation indicating that the veteran was hospitalized at the 
Naval Hospital in Annapolis for approximately three weeks in 
January 1959.  However, the medical records from the United 
States Public Health Service hospital in Baltimore, and the 
United States Naval Hospital in Annapolis, are not yet 
contained in the claims file for review.  

Treatment records from private physician L. C. McCloud, M.D., 
dated in June 1961, note that the veteran had a perineal 
fistula, and that he gave a history of having had a similar 
fistula in November 1960.  

In April 1962, the veteran presented with severe pain in his 
right side, radiating from his right lumbar area to the right 
lower quadrant.  He was hospitalized at a private hospital, 
and treated with narcotic pain medication, for three days.  
Dr. McCloud performed an intravenous pyelogram, and 
subsequently discharged the veteran from the hospital.

In June 1962, the veteran was re-admitted to a private 
hospital again complaining of pain in his right side.  An 
appendectomy was performed by John J. Sherman, M.D., however 
when removed, it was discovered that the appendix was 
subacutely inflamed.

In September 1962, the veteran again presented to a private 
hospital with complaints of severe pain in his right side, 
and a two week history of anorexia, nausea, and a 20 pound 
weight loss without vomiting.  The hospital records note that 
the veteran complained of a history of similar pain since 
1957, as well as a history of multiple rectal abscesses with 
drainage.  Two old rectal fistula tracts were seen.    
 
A handwritten note, apparently dating from approximately 
January 1963, contained in the veteran's reserve service 
medical records, mentions that the veteran was treated while 
on active duty for numerous problems, including possible 
colitis.

In November 1963, the veteran was again treated at a private 
hospital for severe pain in his right side.

A notation contained in a private medical record dating from 
April l973, states that the veteran underwent a gastrectomy 
for colitis in 1964.  In statements submitted in support of 
his claim, the veteran has indicated that he underwent 
surgery at the McDowell Hospital, in McDowell, Kentucky, in 
1967 to remove a portion of his intestines.  He has stated 
that that surgery was performed by Dr. Bernardi.  Medical 
records from the McDowell Hospital, and from Dr. Bernardi, 
are not yet contained in the claims file for review, thus the 
Board has not yet been able to determine if the veteran had 
two such surgeries, or if not, in which year the gastrectomy 
was actually performed.  The Board notes that in a statement 
submitted in July 1996, the veteran's brother indicated that 
surgery to remove part of the veteran's intestines took place 
in May or June 1964. 

The veteran was admitted to the Pikeville Methodist Hospital, 
in Pikeville, Kentucky, in June 1979 with a provisional 
diagnosis of possible Crohn's disease.  

In April 1983, a private physician diagnosed Crohn's disease.

The Board notes that the veteran was afforded VA examinations 
in December 1995, and January 1996.  The reports of these 
examinations state that the veteran's chart was not available 
for review by the examiners prior to the examinations.  In 
January 1996, the examiner indicated that the surgery the 
veteran underwent on his intestines in the 1960's was 
apparently a distal gastrectomy, probably a Billroth II 
operation.

During both of his personal hearings, the veteran testified 
that the pain and other symptoms he experienced during his 
active service, for which he was hospitalized in 1959, were 
the same as those he experienced after his discharge from 
service, which were ultimately identified as being caused by 
Crohn's disease.

The Board believes that, prior to rendering a decision on 
this appeal, it would be helpful to locate the clinical 
records from the veteran's 1959 hospitalization and treatment 
at the United States Naval Medical Hospital in Annapolis, and 
his subsequent gastric surgery performed by Dr. Bernardi at 
the McDowell Hospital, in McDowell, Kentucky.  

Therefore, to ensure that the VA has met its duty to assist 
the veteran in developing the facts pertinent to the claim 
and to ensure full compliance with due process requirements, 
the case is REMANDED to the RO for the following development:

1.  The RO should take appropriate steps, 
including contacting the National 
Personnel Records Center if necessary, 
and request that a search be conducted 
for the complete clinical records of any 
treatment the veteran may have received 
at the United States Naval Hospital in 
Annapolis, Maryland in January 1959, and 
at the United States Public Health 
Service Hospital in Baltimore, Maryland 
between August 1955 and January 1959;  if 
any such records are located, they should 
be obtained for inclusion in the 
veteran's claims file.

2.  Contemporaneously with the 
development requested in paragraph 1 
above, the RO should take appropriate 
steps to obtain copies of the clinical 
records of any treatment received by the 
veteran at the McDowell ARH (Appalachian 
Regional Hospital) Hospital, Route 122, 
P.O. Box 247, McDowell, Kentucky, 
including any surgery performed by a Dr. 
Bernardi for a gastro-intestinal problem, 
during the period from 1963 through 1968, 
for inclusion in the veteran's claims 
file.

3.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal, 
for which a notice of disagreement has 
been filed, remains denied, the veteran 
and his representative should be 
furnished a supplemental statement of the 
case and given the appropriate 
opportunity to respond thereto.



Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.


		
ROBERT D. PHILIPP
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).

- 6 -


